

Exhibit 10.2
EZCORP, INC.
INCENTIVE COMPENSATION PLAN
EZCORP, Inc., a Delaware corporation (the "Company"), adopts this Incentive
Compensation Plan (the "Plan") to provide additional financial incentives for
executives and selected key employees to promote the success of the Company and
to enhance the Company’s ability to attract and retain highly qualified
executives and other key employees. Under the Plan, each Plan Participant (as
defined below) shall have the opportunity to earn an annual bonus (an “Incentive
Bonus”) based on Company, business unit or individual performance or a
combination thereof.
Compensation payable under the Plan to Executive Officers is intended to
constitute "qualified performance-based compensation" for purposes of Section
162(m) of the Internal Revenue Code of 1986, as amended, and Section 1.162-27 of
the Treasury Regulations promulgated thereunder, and the Plan shall be construed
consistently with such intention.
Administration of the Plan
The Plan shall be administered by the Compensation Committee of the Company’s
Board of Directors (the “Committee”), which shall have full power and authority
to construe, interpret and administer the Plan and shall have the exclusive
right to establish, adjust, pay or decline to pay the Incentive Bonus for each
Plan participant (subject to the limitations and restrictions stated in the
Plan). Such power and authority shall include the right to exercise discretion
to increase or reduce by any amount the Incentive Bonus otherwise payable to any
Plan Participant; provided, however, that (a) the Committee shall not have any
discretion to increase the Incentive Bonus otherwise payable to an Executive
Officer, and (b) the exercise of discretion with respect to any Plan Participant
shall not have the effect of increasing the Incentive Bonus that is otherwise
payable to any Executive Officer. All Committee actions under the Plan shall be
taken in accordance with the applicable provisions of the Company’s By-laws and
the Committee’s Charter.
The Committee may delegate any or all of its authority and responsibilities with
respect to the Plan and Incentive Bonuses, on such terms and conditions as it
considers appropriate, to the Chief Executive Officer of the Company; provided,
however, that all determinations and decisions regarding Incentive Bonuses to
the Executive Officers may not be delegated and shall be made by the Committee.
All references to “Committee” herein shall include those persons to whom the
Committee has properly delegated authority and responsibility.
Participants
The following persons shall be participants in the Plan (“Plan Participants”):
•
The persons who, from time to time, are designated by the Board of Directors as
Executive Officers.

•
Those other employees of the Company or any of its subsidiaries who are
designated for participation in the Plan with respect to any fiscal year, taking
into consideration (a) whether incentive-based compensation components are
typically available for comparable positions at competitor companies and (b)
each employee’s potential to make meaningful and substantial contributions to
the achievement of the Company’s strategic, financial and other performance
goals.

A person’s selection as a Plan Participant for any fiscal year will be evidenced
by a personalized Award Statement delivered to them. After a person has been
designated as a Plan Participant, he or she may be removed from the Plan at any
time and for any reason.

1

--------------------------------------------------------------------------------



Awards
Not later than the 90th day of each fiscal year, the Committee, in its sole and
absolute discretion, shall designate the Plan Participants for such fiscal year
and shall specify the terms and conditions for the determination and payment of
an Incentive Bonus to each Plan Participant for such fiscal year. After the end
of such 90-day period, the Committee may designate additional Plan Participants
so long as, within 30 days following each such additional designation, the
Committee specifies the terms and conditions for the determination and payment
of an Incentive Bonus to such additional Plan Participant.
The Committee may condition the payment of an Incentive Bonus upon the
satisfaction of such objective or subjective standards as the Committee shall
determine to be appropriate, in its sole and absolute discretion, and shall
retain the discretion to increase or reduce the amount of any Incentive Bonus
that would otherwise be payable to a Plan Participant; provided, however, that
the Committee shall have no discretion to increase the amount of any Incentive
Bonus that would otherwise be payable to an Executive Officer.
Each Incentive Bonus awarded to an Executive Officer shall be conditioned on the
achievement of one or more of the following “Performance Measures,” calculated
on a consolidated basis or a business unit basis, as specified by the Committee:
•
Total stockholder return (stock price appreciation plus dividends);

•
Net income;

•
Earnings per share;

•
Return on sales;

•
Return on equity;

•
Return on assets;

•
Return on invested capital;

•
Increase in the market price of stock or other securities;

•
Revenues;

•
Net revenues;

•
Operating income;

•
Cash flow;

•
EBITDA (earnings before interest, taxes, depreciation, amortization, and
gain/loss on sale/disposal of assets);

•
The performance of the Company in any of the above items in comparison to the
average performance of the companies used in a self-constructed peer group
established before the beginning of the period for measuring performance; or

•
Any other performance objective approved by the stockholders of the Company in
accordance with Section 162(m) of the Internal Revenue Code.

The Committee may exclude the impact of any of the following events or
occurrences which the Committee determines should appropriately be excluded: (a)
asset write-downs; (b) litigation, claims, judgments or settlements; (c) the
effect of changes in tax law or other such laws or regulations affecting
reported results; (d) accruals for reorganization and restructuring programs;
(e) any extraordinary, unusual or nonrecurring items as described in the
Accounting Standards Codification Topic 225, as the same may be amended or
superseded from time to time; (f) any change in accounting principles as defined
in the Accounting Standards Codification Topic 250, as the same may be amended
or superseded from time to time; (g) any loss from a discontinued operation as
described in the Accounting Standards Codification Topic 360, as the same may be
amended or superseded from time to time; (h) goodwill impairment charges; (i)
operating results for any business acquired during the calendar year; (j) third
party expenses associated with any acquisition by EZCORP, or any subsidiary; (k)
war, acts of terrorism, political upheaval or natural disasters; or (l) provided
such items are identified with reasonable particularity at the time terms and
conditions for the determination and payment of an Incentive Bonus are
established, any other extraordinary events or occurrences identified by the
Committee. With the

2

--------------------------------------------------------------------------------



exception of clause (l), such adjustments may be made at any time during the
applicable fiscal year or immediately following the applicable fiscal year (but
prior to payment of an Incentive Bonus).
As soon as reasonably practicable after the end of each fiscal year, the
Committee shall determine whether the stated performance goal for each Incentive
Bonus has been achieved and the amount of the Incentive Bonus to be paid to each
Plan Participant for such fiscal year; provided, however, that the Incentive
Bonus awarded to any Executive Officer may not exceed 300% of that Executive
Officer’s base salary during the fiscal year for which the Incentive Bonus is
awarded.
Subject to any available election duly and validly made by a Plan Participant
with respect to the deferral of all or a portion of his or her Incentive Bonus,
Incentive Bonuses shall be paid in cash at such times (after the determinations
described above) and on such terms as are determined by the Committee in its
sole and absolute discretion.
The Company shall have the right to withhold, or require a Plan Participant to
remit to the Company, an amount sufficient to satisfy any applicable federal,
state, local or foreign withholding tax requirements imposed with respect to the
payment of any Incentive Bonus.
Adoption, Amendment, Suspension and Termination of the Plan
Subject to the approval of the Plan by the holder of the Company’s Class B
Voting Common Stock, the Plan shall be effective for the fiscal year of the
Company commencing October 1, 2010 and shall continue in effect until September
30, 2015, unless earlier terminated as provided below. Notwithstanding the
termination of the Plan on September 30, 2015, the Plan shall continue in effect
solely for the purpose of determining and paying out Incentive Bonuses for the
fiscal year ended September 30, 2015.
The Board of Directors may at any time suspend or terminate the Plan and may
amend it from time to time in such respects as the Board may deem advisable;
provided, however, that the Board shall not amend the Plan in any of the
following respects without the approval of the holder of the Company’s Class B
Voting Common Stock:
•
To increase the maximum amount of Incentive Bonus that may be paid to an
Executive Officer under the Plan;

•
To materially modify the requirements as to eligibility for participation in the
Plan; or

•
To materially modify the definition of Performance Measures.

No Incentive Bonus may be awarded during any suspension or after termination of
the Plan, and no amendment, suspension or termination of the Plan shall, without
the consent of the person affected thereby, alter or impair any rights or
obligations under any Incentive Bonus previously awarded under the Plan.
Miscellaneous
No Right to Bonus or Continued Employment — Neither the establishment of the
Plan, the provision for or payment of any amounts under the Plan nor any action
of the Company, the Board of Directors or the Committee with respect to the Plan
shall be held or construed to confer upon any person (a) any legal right to
receive, or any interest in, an Incentive Bonus or any other benefit under the
Plan or (b) any legal right to continue to serve as an officer or employee of
the Company or any subsidiary of the Company. The Company expressly reserves any
and all rights to discharge any Plan Participant without incurring liability to
any person under the Plan or otherwise. Notwithstanding any other provision of
the Plan and notwithstanding the fact that any stated performance goal has been
achieved or the individual Incentive Bonus amounts have been determined, the
Company shall have no obligation to pay any Incentive Bonus under the Plan
unless the Committee otherwise expressly provides by written contract or other
written commitment.
Nontransferability — Except as expressly provided by the Committee, the rights
and benefits under the Plan are personal to a Plan Participant and shall not be
subject to any voluntary or involuntary alienation, assignment, pledge, transfer
or other disposition.

3

--------------------------------------------------------------------------------



Unfunded Plan — The Company shall have no obligation to reserve or otherwise
fund in advance any amounts that are or may in the future become payable under
the Plan. Any funds that the Company, acting in its sole and absolute
discretion, determines to reserve for future payments under the Plan may be
commingled with other funds of the Company and need not in any way be segregated
from other assets or funds held by the Company. A Plan Participant’s rights to
payment under the Plan shall be limited to those of a general creditor of the
Company.
Governing Law — The validity, interpretation and effect of the Plan, and the
rights of all persons hereunder, shall be governed by and determined in
accordance with the laws of the State of Delaware, other than the choice of law
rules thereof.





4